Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 3, 2010                                                                                                Marilyn Kelly,
                                                                                                                     Chief Justice

  141253                                                                                               Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  GARY HOVANEC,                                                                                         Diane M. Hathaway
          Plaintiff-Appellee,                                                                          Alton Thomas Davis,
                                                                                                                          Justices
  v                                                                  SC: 141253
                                                                     COA: 289615
                                                                     Genesee CC: 05-082251-NO
  CITY OF FLINT,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 11, 2010
  judgment of the Court of Appeals is considered. We DIRECT the defendant City of
  Flint’s Deputy Chief City Attorney, Angela Watkins, to address plaintiff’s claim that
  defendant’s brief before this Court seriously and intentionally misrepresents the trial
  record, particularly in the section of defendant’s brief entitled: “Plaintiff’s knee injury is
  a result of a soft tissue tumor and therefore completely unrelated to this incident.”
  Defendant shall respond to this issue within 28 days after the date of this order.

         The application for leave to appeal remains pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 3, 2010                    _________________________________________
           d1027                                                                Clerk